

117 HR 1606 IH: End Forced Child Marriages Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1606IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Taylor (for himself, Mr. Morelle, and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse and Prevention Act to require a study and report on marital age of consent.1.Short titleThis Act may be cited as the End Forced Child Marriages Act. 2. Study and report on marital age of consentSection 110 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106f) is amended by adding at the end the following:(e)Study and report on marital age of consent(1)StudyThe Secretary shall study, with respect to each State—(A)the State law regarding the minimum marriage age; and(B)the prevalence of marriage involving a child who is under the age of such minimum marriage age.(2)FactorsThe study required under paragraph (1) shall include an examination of—(A)the extent to which any statutory exceptions to the minimum marriage age in such laws contribute to the prevalence of marriage involving a child described in paragraph (1)(B); (B)whether such exceptions allow such a child to be married without the consent of such child; and (C)the impact of such exceptions on the safety of such children.(3)ReportNot later than 1 year after the date of enactment of this subsection, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report containing the findings of the study required by this subsection, including any best practices..